Citation Nr: 1609829	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for a heart disorder (diagnosed as coronary artery disease) as secondary to hypertension.

4.  Entitlement to service connection for a right elbow disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the record.

The issue of service connection for a right elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension and type II diabetes mellitus.  

2.  Hypertension and diabetes mellitus were not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of hypertension and diabetes mellitus have not been continuous since service separation.

4.  The Veteran's hypertension and diabetes mellitus are not etiologically related to service.

5.  The Veteran has currently diagnosed coronary artery disease (CAD).

6.  The Veteran is not service-connected for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).

2.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).

3.  The criteria for service connection for a heart disorder, to include CAD, as secondary hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in December 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the November 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claims for hypertension, CAD, and diabetes in April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided complete rationales for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hypertension, diabetes mellitus, and CAD are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) potentially apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection for Hypertension

The Veteran has asserted that his hypertension first manifested in service as a result of pneumonia.  Alternatively, during the November 2015 Board hearing, the Veteran stated that his hypertension had its onset soon after his traumatic brain injury sustained in service. 

Initially, the Board finds that the Veteran has currently diagnosed essential hypertension.  See post-service VA treatment records and April 2011 VA examination report.  

Next, the Board finds that hypertension was not chronic in service.  Service treatment records are negative for any diagnosis or treatment for hypertension.  In a March 1965 service treatment record, the Veteran was evaluated for pneumonia.  It was noted that prior to developing symptoms of pneumonia, the Veteran was in "perfect health."  At the time of examination in March 1965, the Veteran's blood pressure was noted to be 120/70.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015) (indicating that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater).  In the October 1968 report of medical examination conducted at service separation, the Veteran's blood pressure was 118/68.  It was also noted that, although the Veteran had pneumonia in 1965, there were no complications or sequelae relating to pneumonia.  Further, there was no indication that the Veteran had incurred hypertension as a result of an in-service head injury.  For these reasons, the Board finds that hypertension was not chronic in service.

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  In a March 1969 VA general medical examination, conducted within one year of service separation, the Veteran's blood pressure was noted as 118/90.  This evidence does not demonstrate that the Veteran had hypertension to a compensable degree within one year following service discharge.  Pursuant to Diagnostic Code 7101, a compensable 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, during an April 2011 VA examination, the Veteran reported that his hypertension had been diagnosed "several years ago."  He did not report to the VA examiner that he had continuous hypertension since service separation.  VA treatment records (in Virtual VA) show a diagnosis of hypertension as early as 2005, many years after service separation.  For these reasons, the Board finds that hypertension did not manifest to a compensable degree within one year of service separation and symptoms of hypertension were not continuous since service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention hypertension symptoms at any time prior to his November 2009 claim.  For example, in December 1969, approximately one year following service separation, the Veteran filed other claims for service connection (back injury and hemorrhoids), but did not mention symptoms of high blood pressure or hypertension at that time.  In September 1975, the Veteran filed claims for service connection for a back disorder, knee disorder, cervical spine disorder, hemorrhoids, pneumonia, and tinnitus.  Again, the Veteran did not report symptoms of high blood pressure or hypertension at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hypertension in service and a lack of hypertension symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of continuous hypertension symptoms since service separation.

The Board next finds that the Veteran's hypertension is not etiologically related to service.  The evidence includes an April 2011 VA examination.  The examiner diagnosed the Veteran with hypertension and noted that the Veteran had been diagnosed with hypertension several years ago.  The Veteran was currently on hypertensive medication.  The examiner then opined that the Veteran's hypertension was less likely than not related to service, to include the in-service pneumonia in 1965.  In support of this opinion, the examiner noted that there was no medical literature that indicated that hypertension was related to pneumonia.   

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and service, to include the in-service pneumonia and head injury. As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a complex disease processes because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Further, the Veteran's statements regarding the onset of his hypertension have been inconsistent and therefore of reduced probative value.  For example, during a February 2011 DRO hearing, the Veteran testified that he believed his hypertension started as a result of his in-service pneumonia episode.  See Id. at pg. 5.  However, during the November 2015 Board hearing, the Veteran testified that he began having problems with blood pressure after his traumatic brain injury.  Notably, the medical evidence, to include service treatment records, post-service treatment records, and the April 2011 VA examination report, does not support the Veteran's contention that his hypertension first manifested in service, either as a result of pneumonia or a head injury.  Given the Veteran's inconsistent statements, the Board finds that the Veteran's assertions regarding the onset of hypertension in service to be of little probative value.   

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not etiologically related to service.  A preponderance of the evidence is against the claims for service connection for hypertension and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis for Service Connection for Type II Diabetes Mellitus

The Veteran has asserted that his diabetes is related to service, to include his in-service diagnosis of pneumonia.  See February 2011 DRO Hearing Transcript at pg. 5.  

Initially, the Board finds that the Veteran has currently diagnosed type II diabetes mellitus.  See post-service VA treatment records and April 2011 VA examination report.  

Next, the Board finds that diabetes mellitus was not chronic in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for diabetes.  In a March 1965 service treatment record, the Veteran was evaluated for pneumonia.  It was noted that prior to developing symptoms of pneumonia, the Veteran was in "perfect health."  At the time of examination in March 1965, there was also no indication that the Veteran had diabetes.  

The Board further finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  During an April 2011 VA examination, the Veteran reported that he was diagnosed with diabetes approximately 10 years ago (i.e., in approximately 2001).  He did not report to the VA examiner that he had diabetes since service separation.  During the November 2015 Board hearing, the Veteran reported that he was diagnosed with diabetes when he was 55 years old, (approximately 2000).  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation and symptoms of diabetes were not continuous since service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention diabetes-related symptoms at any time prior to his November 2009 claim.  For example, in December 1969, approximately one year following service separation, the Veteran filed other claims for service connection (back injury and hemorrhoids), but did not mention symptoms of diabetes at that time.  In September 1975, the Veteran filed claims for service connection for a back disorder, knee disorder, cervical spine disorder, hemorrhoids, pneumonia, and tinnitus.  Again, the Veteran did not report symptoms of diabetes at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for diabetes, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain diabetes in service and a lack of diabetic symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of continuous diabetes symptoms since service separation.

The Board next finds that the Veteran's diabetes is not etiologically related to service.  The evidence includes an April 2011 VA examination.  The examiner diagnosed the Veteran with type II diabetes and noted that the Veteran had been diagnosed 10 years ago.  The examiner then opined that the Veteran's diabetes was less likely than not related to service, to include the in-service pneumonia in 1965.  In support of this opinion, the examiner noted that there was no medical literature that indicated that diabetes was related to pneumonia.   

The Board has also considered the Veteran's statements asserting a nexus between his diabetes and service, to include the in-service pneumonia.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of diabetes.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Type II diabetes mellitus is a complex disease processes because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's diabetes is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that diabetes was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not etiologically related to service.  A preponderance of the evidence is against the claims for service connection for diabetes and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis for Service Connection for CAD

The Veteran has maintained that his currently diagnosed heart disorder, diagnosed as CAD, is related to his hypertension.  The Veteran has not contended, and the evidence does not otherwise suggest, that his CAD is directly related to service.  

The Veteran has been diagnosed with CAD status post cardiac stents.  See April 2011 VA examination report; see also VA treatment records dated June 2005 and February 2010.

As discussed in the precious section, the Board has denied entitlement to service connection for hypertension.  As the Veteran is not currently service-connected for hypertension, secondary service connection for CAD may not be established as a matter of law.  See 38 C.F.R. § 3.310(a).


ORDER

Service connection for hypertension is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for a heart disorder, to include CAD, as secondary to hypertension is denied.


REMAND

Right Elbow Disorder

Service treatment records show that the Veteran was involved in a fight during service resulting in a head injury.  Specifically, in March 1966, the Veteran was struck in the head with a standing floor ashtray.  The Veteran has been granted service connection for a traumatic brain injury.  See September 2013 rating decision.

The Veteran maintains that he lost consciousness when he was struck in the head during service and, as a result, fell and hit his right elbow.  The Veteran has reported that since the head injury, he has experience continuous right elbow pain in service and following service separation.  During the February 2011 DRO hearing, the Veteran stated that although the right elbow pain was not incapacitating, he did have soreness in the elbow after the fall and after service.  Post-service treatment records show that the Veteran was diagnosed with having a right elbow bone spur which was removed in 1984.  See North Hills Medical Center treatment record dated in September 1984. 

The Veteran was afforded a VA examination in April 2011.  During the evaluation, the Veteran stated that he had aching pain in the posterior aspect of the right elbow since hitting his elbow while on active duty.  The Veteran reported that he had hit his elbow when he was struck by an ashtray used by another airman.  The Veteran stated that he did not seek care for the elbow while on active duty.  The examiner also noted that in the mid-1980s the Veteran noticed swelling of the posterior
aspect of the right elbow.  He was diagnosed with having a bone spur in the elbow that had fractured.  The examiner noted that the Veteran underwent surgery in 1985 for excision of the spur.  The Veteran further stated that he now had occasional soreness and achiness in the elbow.  The examiner then opined that the Veteran's right elbow disorder was not related to service.  In support of this opinion, the examiner stated he could find no evidence in the service medical records of the Veteran having complaints or treatment for a right elbow condition.  The Veteran's
separation examination dated in October 1968 was also negative for any abnormalities to the right elbow.  This examiner further noted that he could not find any "interim data proximate to discharge."

The Board finds the medical opinion provided by the April 2011 VA examiner to be inadequate as it appears that the examiner dismissed the Veteran's contentions of persistent elbow symptoms in service and after service separation based solely on a lack of corroborating service treatment records.  Moreover, the examiner did not address whether the Veteran's right elbow bone spur, removed in 1984, could have been the result of a fall sustained in service.  As such, a remand is warranted in order to obtain a new medical opinion

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's right elbow disorder.  The claims file, to include a copy of this remand, should be available for the examiner to review.  The examiner is then asked to address the following:

Is it at least as likely as not (a 50 percent of greater probability) that the Veteran's right elbow disorder (i.e., residuals post status bone spur removal) are related to his active military service?  For the purposes of the examination, the examiner is asked to assume that the Veteran sustained a fall in service after being hit in the head with an ashtray.  The examiner is to consider and discuss the lay evidence of record, including the Veteran's statements that he had right elbow pain in service and since service separation.

An opinion based solely on a lack of in-service documentation of a right elbow disorder will not suffice.  A more thorough rationale is required.

2.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


